Exhibit 10.3

 

[ex_133708img001.jpg]

 

 

Hercules Capital, Inc.

Amended and Restated 2018 Equity Incentive Plan

 

Restricted Stock Unit Award Agreement

 

[__________] (the “Participant”) (i) acknowledges receipt of an award (the
“Award”) of restricted stock units from Hercules Capital, Inc. (the “Company”)
under the Amended and Restated 2018 Equity Incentive Plan (the “Plan”), subject
to the terms set forth below and in the Plan; (ii) further acknowledges receipt
of a copy of the Plan as in effect on the date hereof and the currently
effective prospectus relating to such Plan; and (iii) agrees with the Company as
follows:

 

 

1.

Effective Date. This Restricted Stock Unit Award Agreement (the “Agreement”)
shall take effect as of [________], which is the date of grant of the Award as
specified in Section 14 of the Plan and as approved by the Securities and
Exchange Commission in the applicable Exemptive Order.

 

 

2.

Restricted Stock Unit. The Participant has been granted [______] restricted
stock units (“RSUs”).

 

 

3.

Settlement of Award. Except as otherwise provided in this Agreement, and subject
to the Participant’s Continuous Service, as defined in the Plan, with the
Company or an Affiliate (“Affiliate(s)”), the Company will settle the vested
portion of the Award by delivering to the Participant a number of shares of
common stock of the Company (the “Shares”) equal to the number of RSUs subject
to the Award as soon as reasonably practicable, and in no event later than
thirty (30) days following, the Settlement Date (as defined in Section 10
below).

 

 

4.

Meaning of Certain Terms; Plan Controls. The Award is subject to the applicable
terms and conditions of the Plan, which are incorporated herein by reference
with the same effect as if set forth herein in full, and in the event of any
contradiction, distinction or difference between this letter and the terms of
the Plan, the terms of the Plan will control. The Award is subject to the
restrictions described in this Agreement and the Plan in addition to such other
restrictions, if any, as may be imposed by law. Unless otherwise stated herein,
capitalized terms used herein have the meanings set forth in the Plan. The term
"vest" as used herein with respect to any Share means the lapsing of the
forfeiture restrictions described herein with respect to such Share.

 

 

5.

Nontransferability of RSUs. The RSUs acquired by the Participant pursuant to
this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of.

 

 

6.

Forfeiture Risk. If the Participant ceases to be an employee of the Company and
its Affiliates for any reason, other than as provided in Section 7 below, any
then outstanding and unvested RSUs shall be automatically and immediately
forfeited with no compensation due to the Participant.

 

 

--------------------------------------------------------------------------------

 

 

 

7.

Vesting of RSUs. The RSUs shall vest, subject to the terms of this Agreement, in
accordance with the provisions of this Paragraph 7. The Company’s Board of
Directors (the “Board”) or Compensation Committee (the “Committee”) will
determine the vesting dates at the time of grant (each such date, a “Vesting
Date”), as set forth on Schedule A hereto.

 

Notwithstanding the foregoing, no RSUs shall vest on any Vesting Date if the
Participant terminates Continuous Service prior to such Vesting Date; provided,
however, that upon the death or disability (as defined in Treasury Regulation
Section 1.409A-3(i)(4)) of the Participant or the consummation of a Covered
Transaction, as defined in the Plan, the Award shall vest in full. In the event
of a Covered Transaction, but only to the extent permissible under Code Section
409A and the regulations promulgated thereunder, the Company may require that
any settlement in respect of outstanding RSUs be placed in escrow or otherwise
made subject to such restrictions or other provisions as the Company deems
appropriate to carry out the intent of the Plan, provided, that any such escrow
or other restrictions or provisions shall not cause the RSUs, or the settlement
thereof, to be out of compliance with Code Section 409A and the regulations
promulgated thereunder or not be exempt from Code Section 409A and the
regulations promulgated thereunder. References in this Agreement to the Shares
shall refer, mutatis mutandis, to any such restricted amounts.

 

 

8.

Dividend Shares, etc. The Participant shall be entitled to receive dividend
equivalents on all outstanding RSUs payable in shares of Stock. Any such
dividend equivalents shall be credited, and shall be deemed to be hypothetically
reinvested at fair market value in shares of Stock, on the date on which any
such dividend is paid by the Company on its Stock (“Dividend Shares”).  Dividend
Shares shall be deemed to constitute outstanding shares for purposes of
subsequent dividend payments by the Company.  Dividend Shares shall be settled
and delivered on the date that the RSUs to which they relate are settled and
delivered if, and only to the extent that, the related RSU vests.  To the extent
that all or any portion of the related RSU does not vest or is forfeited any
Dividend Shares corresponding to the portion of the RSU that does not vest or is
forfeited shall similarly not vest and be forfeited by the Participant without
any compensation therefore.

 

 

9.

Sale of Vested Shares. The Participant shall be free to sell any Share once it
has been transferred to the Participant in settlement of any vested RSU, subject
to (i) satisfaction of any applicable tax withholding requirements with respect
to the settlement of such RSU; (ii) the completion of any administrative steps
(for example, but without limitation, the transfer of certificates) that the
Company may reasonably impose; and (iii) applicable requirements of federal and
state securities laws.

 

 

10.

Deferred Settlement. Settlement of the Award shall be deferred until [____] (the
“Fixed Settlement Date”). Notwithstanding the foregoing, upon (i) the
Participant’s termination of Continuous Service (provided that such termination
constitutes a “separation from service” within the meaning of Code Section 409A
and the regulations promulgated thereunder), (ii) death or disability (as
defined in Treasury Regulation Section 1.409A-3(i)(4)) or (iii) the consummation
of a Covered Transaction (provided that such Covered Transaction constitutes a
“change in the ownership or effective control” of the Company or a “change in
the ownership of a substantial portion of the assets” of the Company, in each
case within the meaning of Code Section 409A and the regulations promulgated
thereunder) (any such date, the “Termination/Transaction Settlement Date”), the
vested portion of the Award shall be settled as soon as reasonably practicable
following the date of such termination, death, disability or Covered
Transaction, but in no event more than thirty (30) days following such date;
provided, however, that if the Participant is terminated for Cause (as defined
below) during any such deferral period, the entire Award (including both the
vested and unvested portions) shall be immediately forfeited with no
compensation due to the Participant. Each of the Fixed Settlement Date and the
Termination/Transaction Settlement Date are sometimes referred to herein as the
“Settlement Date.”

 

 

--------------------------------------------------------------------------------

 

 

For purposes of the Award, “Cause” means, (a) if the Participant is party to an
effective employment, consulting, severance or similar agreement with the
Company or any of its Affiliates, the meaning of such term as defined therein;
(b) if the Participant is not a party to an effective employment, consulting,
severance or similar agreement or if no definition of “Cause” is set forth in
the applicable employment, consulting, severance or similar agreement, “Cause”
means (i) engaging in (A) willful or gross misconduct or (B) willful or gross
neglect; (ii) failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company or its Affiliates; (iii) the
commission of a felony or a crime involving any of the following: moral
turpitude, dishonesty, breach of trust or unethical business conduct; or the
commission of any crime involving the Company or its Affiliates; (iv) fraud,
misappropriation or embezzlement; (v) a material breach of the Participant’s
employment agreement (if any) with the Company or its Affiliates; (vi) acts or
omissions constituting a material failure to perform substantially and
adequately the duties assigned to the Participant; (vii) any illegal act
detrimental to the Company or its Affiliates; or (viii) repeated failure to
devote substantially all of the Participant’s business time and efforts to the
Company.

 

The Award represents an unfunded and unsecured promise on behalf of the Company.
The right of any Participant to receive settlement of the Award from the Company
shall be no greater than the right of any general unsecured creditor of the
Company or any Affiliate.

 

 

11.

Code Section 409A. Awards under the Plan are intended either to qualify for an
exemption from Code Section 409A or to comply with the requirements thereof, and
shall be construed accordingly. Notwithstanding anything in the Plan or any
Award or agreement thereunder to the contrary, any settlement, payments or
benefits due under the Plan or any Award or agreement thereunder that constitute
non-exempt “deferred compensation” (as defined in Code Section 409A) that are
otherwise payable by reason of a termination of Continuous Service will not be
settled, paid or provided until a Participant has undergone a “separation from
service” (as defined in Code Section 409A) and if a settlement, payment or
benefit provided for in the Plan or any Award or agreement thereunder would be
subject to additional tax under Code Section 409A if settled, paid or provided
within six (6) months after a Participant’s separation from service, then such
settlement, payment or benefit shall not be settled, paid or provided during the
six-month period immediately following such Participant’s separation from
service except as provided in the immediately following sentence. In such an
event, any settlement, payment or benefits that otherwise would have been made
or provided during such six-month period and that would have incurred such
additional tax under Code Section 409A shall instead be settled, paid or
provided in a lump sum payment on the first day following the termination of
such six-month period or, if earlier, within ten days following the date of the
Participant’s death. A Participant’s right to receive any installment
settlements or payments under the Plan shall be treated as a right to receive a
series of separate payments and accordingly, each such installment shall at all
times be considered a separate and distinct payment as permitted under Code
Section 409A. None of the Company, its Affiliates or their respective directors,
officers, employees or advisors will be held liable for any taxes, interest or
other amounts owed by any Participant as a result of the application of Code
Section 409A. To the extent that any Participant is entitled to any
reimbursement of expenses or in-kind benefits that are includable in the
Participant’s federal gross taxable income, the amount of such expenses
reimbursable or in-kind benefits provided in any one calendar year shall not
affect the expenses eligible for reimbursement or the in-kind benefits to be
provided in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. A Participant’s right to reimbursement of
expenses or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit.

 

 

--------------------------------------------------------------------------------

 

 

 

12.

Certain Tax Matters. The Participant expressly acknowledges the vesting or
settlement of the RSUs acquired hereunder (including, without limitation, any
Dividend Shares) may give rise to "wages" subject to withholding. The
Participant expressly acknowledges and agrees that the rights hereunder are
subject to the Participant promptly paying to the Company in cash (or by such
other means as may be acceptable to the Committee in its discretion, including
by the delivery of previously acquired Shares or by the withholding of Shares
from the settlement of any RSU hereunder) all taxes required to be withheld in
connection with the settlement of the Award.

 

 

13.

Investment Company Act of 1940. The Participant hereby acknowledges and agrees
that, pursuant to Sections 4(F) and 15 of the Plan, the Award of RSUs hereunder
may be cancelled or modified by the Company if such Award, at any time and for
any reason, would cause the Company to violate or contravene any applicable
provision of the Investment Company Act of 1940, as amended (and/or the
applicable rules and regulations promulgated thereunder). Any such cancellation
or modification shall be effective and binding on the Participant immediately
upon notification thereof.

 

 

14.

Certain Changes; Rights as a Stockholder. The number and class of shares of
Stock or other securities which are distributable to the Participant with
respect to any RSU covered by this Award shall be adjusted proportionately or as
otherwise appropriate to reflect any increase or decrease in the number of
issued shares of Stock resulting from a stock split, spin-off, split-off,
recapitalization, capital reorganization, reclassification of shares of Stock,
merger or consolidation, or any like capital adjustment, or the payment of any
Stock dividend, and/or to reflect a change in the character or class of shares
covered by the Plan arising from a readjustment or recapitalization of the
Company’s capital stock, in each case as determined by the Board or the
Committee.

 

 

15.

Additional Restrictions; Amendments; No Right to Continuous Service. The Company
may impose additional conditions or restrictions on the Award as it deems
necessary or advisable to ensure that all rights granted under the Plan satisfy
the requirements of applicable securities laws. The Company shall not be
obligated to issue or deliver any Stock if such action violates any provision of
any law or regulation of any governmental authority or national securities
exchange. The Company may amend the terms of this Award to the extent that it
deems appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Board or the Committee. Nothing in this Award shall
confer on the Participant the right, express or implied, to continued Continuous
Service or interfere in any way with the absolute right of the Company or its
Affiliates to terminate the Participant’s Continuous Service at any time.

 

 

--------------------------------------------------------------------------------

 

 

 

16.

Cooperation Following Termination of Continuous Service. The Participant agrees
to cooperate with the Company and its Affiliates following the termination of
the Participant’s Continuous Service for any reason by making himself/herself
reasonably available to testify on behalf of the Company and its Affiliates in
any action, suit or proceeding, whether civil, criminal, administrative or
investigative, and to assist the Company and its Affiliates in any such action,
suit or proceeding by providing information and meeting and consulting with the
Company’s and its Affiliates’ representatives or counsel as requested; provided,
however, that such cooperation or participation does not materially interfere
with the Participant’s then current professional activities. The Company agrees
to reimburse the Participant, on an after-tax basis, for all reasonable expenses
actually incurred in connection with his or her provision of testimony or
assistance.

 

 

--------------------------------------------------------------------------------

 

 

Schedule A

to the Hercules Capital, Inc.

Amended and Restated 2018 Equity Incentive Plan

Restricted Stock Unit Award Agreement

 

Vesting:

[__________]

 

 